17 F.3d 1434NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Robert Darnell ROBERTS, Plaintiff-Appellant,v.Corporal HARKINS;  Officer Stansbury, Defendants-Appellees,andHARFORD COUNTY, MARYLAND, Sheriff's Department;  HarfordCounty, Maryland, Sheriff;  Harford County,Maryland, County Commissioners;  ChiefE., Sheriff of Harford County,MD, Defendants.
No. 93-6826.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1994.Decided March 3, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-93-804)
Robert Darnell Roberts, pro se.
John Joseph Curran, Jr., Atty. Gen., Stuart Milton Nathan, Office of the Atty. Gen. of Maryland, Baltimore, MD, for appellees.
D.Md.
AFFIRMED.
Before WILKINSON and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Roberts v. Harkins, No. CA-93-804 (D. Md. July 20, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.